Case 2:20-cr-20245-MAG-EAS ECF No. 29, PageID.164 Filed 09/22/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


      UNITED STATES OF AMERICA,

                     Plaintiff,                    Case No.: 20-20245

                     v.
                                                   Hon. Mark A. Goldsmith

      JOSEPH DUMOUCHELLE,

                     Defendant.

                                             /

                     MOTION TO WITHDRAW AS COUNSEL

      Defendant Joseph DuMouchelle, through Counsel, Jonathan M. Epstein, of

the Office of the Federal Community Defender, pursuant to Local Rule 14(b), moves

to withdraw as counsel due to a complete breakdown of the attorney client

relationship, and for the immediate substitution by a panel attorney and in support,

states as follows:

       1.    On June 16, 2020, an Information was filed charging Mr. DuMouchelle

 with wire fraud, 18 U.S.C. §1343. (R. 1).

       2.    On June 22, 2020, undersigned Counsel was appointed to represent Mr.

 DuMouchelle. (R. 6).


                                         3
Case 2:20-cr-20245-MAG-EAS ECF No. 29, PageID.165 Filed 09/22/21 Page 2 of 6




        3.   On September 14, 2020, Mr. DuMouchelle entered a plea of guilty to

the Information pursuant to a Rule 11 Plea Agreement.

        4.   On March 18, 2021, the final Pre-Sentence Investigation Report issued.

(R. 19).

        5.   That sentencing has been rescheduled on a number of occasions by way

of Stipulation and Order.

        6.   On September 20, 2021, Mr. DuMouchelle telephoned Counsel's

superiors at the Office of the Federal Community Defender complaining about

representation by undersigned Counsel and stating his dissatisfaction with Counsel.

        7.   That Mr. DuMouchelle instructed the Office of the Federal Community

Defender that Counsel is fired and should file a motion to remove himself from the

case.

        8.   Counsel submits there is a complete breakdown of the attorney-client

relationship in such a way that Counsel for Defendant cannot continue to render

effective assistance as required by the Sixth Amendment to the U.S. Constitution.

        9.   In an email on this date, the Office advised Mr. DuMouchelle that a

Motion to Withdraw from the case will be filed and also a Motion for Appointment

of a panel attorney.



                                         4
Case 2:20-cr-20245-MAG-EAS ECF No. 29, PageID.166 Filed 09/22/21 Page 3 of 6




      10. Mr. DuMouchelle instructed the office not file any additional motions

or briefs on his behalf and requests additional time from the September 24, 2021

deadline for new counsel to file any motions or briefs.

      11. If relief is granted and an Order is entered, the Office of the Federal

Community Defender will immediately obtain an experienced substitute panel

attorney to represent Mr. DuMouchelle.

      12. To expedite this request, Counsel waives hearing on this motion and

requests an Order enter be entered immediately forthwith for appointment of new

counsel.

      13. The Assistant U.S. Attorney does not agree with the relief requested.

      WHEREFORE, Counsel respectfully requests that he be allowed to

withdraw from this matter due to a complete breakdown in the attorney-client

relationship and an Order be entered for appointment of a substitute panel

attorney.

                               Respectfully submitted,

                                      FEDERAL COMMUNITY DEFENDER

                                      s/Jonathan M. Epstein
                                      Attorney for Defendant
                                      613 Abbott St., Suite 500
                                      Detroit, MI 48226
Dated: September 22, 2021             (313) 967-5840
                                      jonathan_epstein@fd.org
                                      P38101

                                         5
Case 2:20-cr-20245-MAG-EAS ECF No. 29, PageID.167 Filed 09/22/21 Page 4 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION



             UNITED STATES OF AMERICA,


                   Plaintiff,                       Case No.: 20-20245

                          v.                        Hon. Mark A. Goldsmith

             JOSEPH DUMOUCHELLE,


                   Defendant.
                                                /

                     MEMORANDUM IN SUPPORT OF
                   MOTION TO WITHDRAW AS COUNSEL

                                          I.

      Defendant's counsel references and incorporates the attached Motion as

the statement of facts and procedure in support of this motion.

                                          II.

      Rules 14(b) and 14(c) of the Local Rules of the United States District Court

for the Eastern District of Michigan provide:

              b.    Withdrawal of Appearances

                    Withdrawal of appearances may be accomplished
                    only by leave of Court on motion of counsel.

                                         6
Case 2:20-cr-20245-MAG-EAS ECF No. 29, PageID.168 Filed 09/22/21 Page 5 of 6




              c.      Appearances in Criminal Cases

                      Except as permitted by the Court, counsel
                      making any post-indictment appearance in
                      a criminal case will be treated as an
                      attorney of record until relieved of such
                      responsibilities by the court.

      A breakdown in communication or an irreconcilable conflict in the attorney-

client relationship is good cause to warrant substitution of counsel and comports

with the tenets of the Sixth Amendment right to effective assistance of counsel.

Wilson v. Mintzes, 761 F.2d 275 (6th Cir. 1985).

                                          III.

      For the foregoing reasons, counsel requests this Honorable Court allow

counsel to withdraw from representation of Defendant and for appointment of

substitute counsel.

                                       Respectfully submitted,

                                       FEDERAL COMMUNITY DEFENDER

                                       s/Jonathan M. Epstein
                                       Attorney for Defendant
                                       613 Abbott St., Suite 500
                                       Detroit, MI 48226
                                       (313) 967-5840
                                       jonathan_epstein@fd.org
                                       P38101
 Dated: September 22, 2021




                                          7
Case 2:20-cr-20245-MAG-EAS ECF No. 29, PageID.169 Filed 09/22/21 Page 6 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


      UNITED STATES OF AMERICA,

                   Plaintiff,                        Case No.: 20-20245

     v.                                                     Hon. Mark A. Goldsmith

     JOSEPH DUMOUCHELLE,

                   Defendant.
                                              /

                          CERTIFICATE OF SERVICE

      On September 22, 2021, I filed the foregoing document using the ECF

system, which will send notification of the filing to all parties of record. I also

                                       Respectfully submitted,

                                       FEDERAL COMMUNITY DEFENDER

                                       s/Jonathan M. Epstein
                                       Attorney for Defendant
                                       613 Abbott St., Suite 500
                                       Detroit, MI 48226
                                       (313) 967-5840
                                       jonathan_epstein@fd.org
                                       P38101
Dated: September 22, 2021
